DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed October 8, 2019, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 16), claim 19 (line 14), the recitation “blockiness degree” is considered indefinite. What is it? And how is it measured and compared? Without adequate description in applicant’s specification, one of ordinary skill in art would not know how not to infringe the invention being claimed.
Dependent claims 2-10, 12-18, 20 are included in this 112 rejection because the recitation “blockiness degree” are read into the claims.
Allowable Subject Matter
5.	Claims 1-10, 12-20 would be allowable if the 112 rejection is overcome. Claim 11 has been allowed.
6.	The following is an examiner’s statement of reasons for allowance:
 	As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Moctezuma Espiricueto et al. (US 2017/0210841 A1), and Wright et al. (US 2012/0172516 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although both Moctezuma Espiricueto et al. and Wright et al. teach dual composition block copolymers comprising block copolymers that has been coupled and with block copolymers that has not been coupled, neither Moctezuma Espiricueto et al. nor Wright et al. teach that the monovinyl aromatic repeat unit content of the block copolymer U is at least 10 wt% higher than the monovinyl aromatic repeat unit content in block copolymer C.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 15, 2021